DETAILED ACTION
The following is a first office action upon examination of application number 17/665303. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2022 and 3/3/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 13 and 20 recite assigning a larger weight to the asset value of the first asset when a current geographic location of the first asset is associated with a later date than another geographic location of the first set of geographic locations. This limitation covers assigning a larger weight to an asset when a current geographic location is associated with a later date than another geographic location. However, the claim does not describe any date associated with ‘another geographic location’. Aside from the language in claim 13, the parents claims also lack any mention of dates or description of dates associated with geographic locations. The claim is indefinite because it is not possible to ascertain the metes and bounds of the claim since there is no clarity regarding the role and relationship between dates and geographic locations. For purposes of examination the claims are being interpreted as assigning a larger weight to an asset when a current location of the asset is associated with a later date. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-13 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 14-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to determine asset risk/exposure based on intersections between assets and geographic features, which is described by claim limitations reciting: generating an asset map of asset geographic representations corresponding to a plurality of assets, the asset geographic representations including points, lines, multi-line segments, or polygons, a first asset of the plurality of assets having an asset value based on a first set of geographic locations in an area associated with the first asset, generating a baseline data map of baseline geographic representations corresponding to a plurality of geographic features of the area, each geographic feature of the plurality of geographic features having risk data; generating a combined map by overlaying the asset map and the baseline data map, the combined map comprising a first plurality of intersection points where a geographic representation in the asset map and a geographic representation in the baseline data map intersect, determining, for each intersection point of the first plurality of intersection points, a first risk exposure value based on an asset value of an asset corresponding to the intersection point and risk data of a geographic feature corresponding to the intersection point;  … rendering the combined map … in association with the first plurality of first risk exposure values of the first plurality of intersection points, the combined map displaying a higher density for a first sub-area than for a second sub-area, the higher density for the first sub-area being based on one or more larger risk exposure values associated with one or more of the first plurality of intersection points within the first sub- area; after some time, updating the asset map to obtain an updated asset data map, comprising updating information related to the first set of geographic locations for the first asset. The identified recited limitations in the claims describing determining asset risk/exposure based on intersections between assets and geographic features (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and commercial interactions. Dependent claims 2-13 and 15-20 recite limitations that further describe/narrow determining asset risk/exposure based on intersections between assets and geographic features (i.e., the abstract idea); therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as t the processor in claim 1 and the non-transitory, computer-readable storage medium storing computer-executable instructions in claim 14, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a processor/computer.
Additional elements such as causing rendering the combined map in a graphical user interface do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra-solution activities (data display).  Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see paragraphs 71 of specification). Additional elements such as causing rendering the combined map in a graphical user interface do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. With respect to the display limitations, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 10-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0214023 (Mathai); in view of US 2011/0215948 (Borgerson).

As per claim 1, Mathai teaches: a computer-implemented method of managing maps of asset data and geographic feature data for network or distributed assets, comprising: generating, by a processor, an asset map of asset geographic representations corresponding to a plurality of assets, ([Abstract] … The present invention is a tool including a spatial database and a data warehouse used to track portfolio sites that are affected [0008] …The insurer portfolio data may be assigned a policy site ID number and the polygon may be assigned a feature ID number, with both stored in a data warehouse. [0009] loading insurer portfolio data with geographic sites into a spatial database [0010] In an embodiment, the report may be generated from an internet web portal. The insurance portfolio may be loaded by a insurer from the web portal. In an embodiment, a reporting engine is provided that connects to the data warehouse to display the affected sites and insurance metrics (TIV deductible, limit, etc.) in a grid. A user may choose to view a map of the affected sites and request a map server to get the map by providing the unique feature grids of the weather event and portfolio sites stored as a shape file in a spatial database. [0038] … insurer portfolio data locations [0056] … Portfolio locations may be either visible or labeled by checking the radio buttons)
the asset geographic representations including points, lines, multi-line segments, or polygons, ([0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations. It can be seen in map area 100 of FIG. 5 that a map is depicted having a polygon 120a. Located within the polygon 120a are points representing insured properties that represent the input insurer portfolio data from the data warehouse. [0060] Turning to FIG. 9, a view similar to FIG. 7 is depicted. However, it also includes the insurer portfolio insurance data for this segment of the map. As can be seen in layer control area 101, the portfolio location radio buttons for visible and label have been checked and in the map area 100, points are shown on the map where insured properties are located. As well, the map depicts the same polygons as depicted in FIG. 7. These polygons 131-139 (see FIG. 7) are in the same relative locations as the zoom for the map area 100 of FIG. 9, which is set at 161.04 kilometers (which is the same as in FIG. 7)).
a first asset of the plurality of assets having an asset value based on a first set of geographic locations in an area associated with the first asset, ([0008] …The insurer portfolio data may include insured dollar values for individual insured properties along with other insurance financial information or other metrics and the report may include display of the dollar values for each point affected by the weather data. [0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated).
generating, by the processor, a baseline data map of baseline … representations corresponding to a plurality of … features of the area, each … feature of the plurality of … features having risk data;  ([0008] The spatial database may provide polygons representative of weather data boundary information, and the impact analysis tool matches the insurer portfolio data with the polygons. [0011] The weather data may be collected from various locations and the data may be transformed into polygons and points on the map. The spatial database may use each point to represent an insurance portfolio site and each polygon represents a weather related event. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations. It can be seen in map area 100 of FIG. 5 that a map is depicted having a polygon 120a. Located within the polygon 120a are points representing insured properties that represent the input insurer portfolio data from the data warehouse. In the chart 102, the first column 111 depicts the severe weather history for the hail storm which is identified as feature ID number 6441327 and is identified in the second column 112 according to the threshold value selected by the user of a weather event occurring on Oct. 19, 2006 at 00 hours, 8 minutes and 10 seconds).
generating a combined map by overlaying the asset map and the baseline data map, the combined map comprising a first plurality of intersection points where a geographic representation in the asset map and a geographic representation in the baseline data map intersect, ([Abstract] … A spatial database provides rich spatial geometry features using earth longitude and latitude as a 2-D reference system in spatial system. A insurer portfolio site, which is defined by longitude and latitude data, includes portions that are represented as a point. A weather event is represented as polygon in the spatial database. Based on user configured threshold values, it may be determined when a point falls inside, or on a boundary, of a polygon to identify a site that is affected by that weather event and corresponding reports may be generated, including maps identifying the affected sites; uses first geographic representation (portfolio latitude/longitude data) and second representation (polygon) to generate a third geographic representation (report including a map identifying intersections/affected-sites). [0041] …Polygon boundaries and portfolio data points are correlated according to latitude and longitude data by the spatial database 60. Use of earth longitude and latitude, which could be viewed as two dimensional grid with latitude as the x-coordinate and longitude as the y-coordinate, is used as a relative data reference for integrating the portfolio data and weather data. [0042] …Using geocoding (latitude and longitude) the address for each insured property is found by the mapping engine 20. In other embodiments, other data can be mapped also. The mapping engine 20 then provides corresponding data points and develops spatial data 15 that is synchronized with the spatial database 60 and data warehouse 30. Next the impact tool 70 and the ANS 50 are run to compare latitude and longitude data 65a,b,c, 75 (sometimes for up to six hours) in order to develop an imaginary boundary formed by three vertices to make a polygon. Then the feature ID 65a for each polygon is matched to each data point 65c and assigned a policy site ID. [0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm).
determining, for each intersection point of the first plurality of intersection points, a first risk exposure value based on an asset value of an asset corresponding to the intersection point and risk data of a geographic feature corresponding to the intersection point; ([0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm).
causing rendering the combined map in a graphical user interface, in association with the first plurality of first risk exposure values of the first plurality of intersection points, the combined map displaying a higher density for a first sub-area than for a second sub-area, the higher density for the first sub-area being based on one or more larger risk exposure values associated with one or more of the first plurality of intersection points within the first sub- area; ([Abstract] … A spatial database provides rich spatial geometry features using earth longitude and latitude as a 2-D reference system in spatial system. A insurer portfolio site, which is defined by longitude and latitude data, includes portions that are represented as a point. A weather event is represented as polygon in the spatial database. Based on user configured threshold values, it may be determined when a point falls inside, or on a boundary, of a polygon to identify a site that is affected by that weather event and corresponding reports may be generated, including maps identifying the affected sites; generate a report including a map identifying intersections/affected-sites. [0041] …Polygon boundaries and portfolio data points are correlated according to latitude and longitude data by the spatial database 60. Use of earth longitude and latitude, which could be viewed as two dimensional grid with latitude as the x-coordinate and longitude as the y-coordinate, is used as a relative data reference for integrating the portfolio data and weather data. [0042] …Using geocoding (latitude and longitude) the address for each insured property is found by the mapping engine 20. In other embodiments, other data can be mapped also. The mapping engine 20 then provides corresponding data points and develops spatial data 15 that is synchronized with the spatial database 60 and data warehouse 30. Next the impact tool 70 and the ANS 50 are run to compare latitude and longitude data 65a,b,c, 75 (sometimes for up to six hours) in order to develop an imaginary boundary formed by three vertices to make a polygon. Then the feature ID 65a for each polygon is matched to each data point 65c and assigned a policy site ID. [0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm [0060] Turning to FIG. 9, a view similar to FIG. 7 is depicted. However, it also includes the insurer portfolio insurance data for this segment of the map. As can be seen in layer control area 101, the portfolio location radio buttons for visible and label have been checked and in the map area 100, points are shown on the map where insured properties are located. As well, the map depicts the same polygons as depicted in FIG. 7. These polygons 131-139 (see FIG. 7) are in the same relative locations as the zoom for the map area 100 of FIG. 9, which is set at 161.04 kilometers (which is the same as in FIG. 7); Fig 9 shows certain areas with higher density of intersections (i.e., larger asset exposure)).
after some time, updating the asset map to obtain an updated asset data map, comprising updating information related to the first set of geographic locations for the first asset ([0010] In an embodiment, the report may be generated from an internet web portal. The insurance portfolio may be loaded by a insurer from the web portal. In an embodiment, a reporting engine is provided that connects to the data warehouse to display the affected sites and insurance metrics (TIV deductible, limit, etc.) in a grid. A user may choose to view a map of the affected sites and request a map server to get the map by providing the unique feature grids of the weather event and portfolio sites stored as a shape file in a spatial database. In an embodiment, the map server may then connect to the spatial database to get spatial information and then generate the map. The map may be passed to the reporting engine in order to display the report. In an embodiment, a insurer may subscribe to the system to receive reports to be transmitted at least daily by the reporting engine. The reporting engine may run all the subscribed reports overnight and may save the results as a cache file. In an embodiment, when a user logs onto the website and runs subscribed reports, it hits the cache file and the report is returned to the user's desktop. [0012] …an automated synchronization tool may be run every week and an impact tool is run for each weather event and may be run every night. A insurer may provide insurance portfolio data to a website in various formats, including flat files, Excel or SQL server database. In an embodiment, the website may clean, transform and load the insurance portfolio data into a data warehouse. Longitude and latitude data may be represented on the portfolio site by using the synchronization tool which could be a java application. In an embodiment, a spatial point may be constructed by using the longitude and latitude data for all inputted portfolio data. The portfolio data along with newly created spatial point information may be loaded into a spatial database; asset data is updated. [0013] …a receiving circuit in the medium to receive insurer portfolio data including geographic address data [0015] …The system reports may run periodically (e.g., nightly) or on ad hoc basis by the user; reports/maps are generated periodically (updated)).

Although not explicitly taught by Mathai, Borgerson teaches: baseline geographic representations corresponding to a plurality of geographic features of the area ([0085] … The geographic areas of certain sea routes, such as the Suez Canal, the Panama Canal, the Malacca Straits, the Strait of Gibraltar, the Bosporus, the English Channel, the Cape of Good Hope, and Cape Horn are defined. This allows users to assess vessel/cargo flows through certain key transit points (e.g., the Suez Canal). [0103] Embodiments of the invention allow users to create customized alerts based on pre-defined geographic areas, such as ocean basins, market areas, transit points, and ports. These geographic areas have pre-defined parameters and users can select the geographic areas of interest  [0104] Embodiments of the invention allow users to create alerts based on customized geographic areas. Users can draw a polygon on a map that covers a specific geographic area, and then create customized alerts related to the geographic area designated by that polygon).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Borgerson with the motivation of monitoring assets flow through certain areas (Borgerson [0085].  Further, one of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risk against geographic features of an area.

As per claim 2, Mathai teaches: updating the combined map to obtain an updated combined map based at least on the updated asset data map, the updated combined map comprising a second plurality of intersection points; determining, for each intersection point of the second plurality of intersection points, a second risk exposure value; causing a display of the updated combined map, in association with the second plurality of second risk exposure values of the second plurality of intersection points ([0015] …The system reports may run periodically (e.g., nightly) or on ad hoc basis by the user [Abstract] … A spatial database provides rich spatial geometry features using earth longitude and latitude as a 2-D reference system in spatial system. A insurer portfolio site, which is defined by longitude and latitude data, includes portions that are represented as a point. A weather event is represented as polygon in the spatial database. Based on user configured threshold values, it may be determined when a point falls inside, or on a boundary, of a polygon to identify a site that is affected by that weather event and corresponding reports may be generated, including maps identifying the affected sites. [0041] …Polygon boundaries and portfolio data points are correlated according to latitude and longitude data by the spatial database 60. Use of earth longitude and latitude, which could be viewed as two dimensional grid with latitude as the x-coordinate and longitude as the y-coordinate, is used as a relative data reference for integrating the portfolio data and weather data. [0042] …Using geocoding (latitude and longitude) the address for each insured property is found by the mapping engine 20. In other embodiments, other data can be mapped also. The mapping engine 20 then provides corresponding data points and develops spatial data 15 that is synchronized with the spatial database 60 and data warehouse 30. Next the impact tool 70 and the ANS 50 are run to compare latitude and longitude data 65a,b,c, 75 (sometimes for up to six hours) in order to develop an imaginary boundary formed by three vertices to make a polygon. Then the feature ID 65a for each polygon is matched to each data point 65c and assigned a policy site ID. [0054] … The impact analysis tool 70 uses the weather data and the spatial database to determine that this property is within the polygon 120 by locating the data point 125 within the polygon 120. In this embodiment, the polygon is a circle, but many other shaped polygons may be depicted, as will be discussed in detail below. [0058] Turning to FIG. 5, a screen shot of a severe weather event with respect to hail data is depicted including site locations…This data is searched by the ANS in order to obtain a polygon 120a from the mapping engine and to identify which points based on the insurer portfolio data are within the polygon 120a. The orchestration tool 90 can calculate a TIV (as shown in the fourth column 114) of $687,474 that is affected by this weather event. (In the embodiment shown, not all of the points that match or are located within the polygon 120a are depicted and therefore the individual dollar values for each property point shown in the map area 100 will not add up to the TIV of column 114.) Turning to FIG. 6, the same image of FIG. 5 is depicted but using a satellite image layered with the polygon 120a. As shown at the top of the map area 100 in FIGS. 5 and 6, the zoom is set at 14.71 kilometers in order to zoom in on this particular polygon 120a. [0063] …It is to be understood that many other types of reports with varying combinations of data can be chosen by the user. For example, a hurricane path view may be provided to show all properties included in the insurer portfolio data that are in the path of the storm).

As per claim 3, although not explicitly taught by Mathai, Borgerson teaches: the first asset having an asset value that changes over time and depends on how much of a capacity of the first asset is filled ([0014] Vessel data include, but are not limited to, as IMO number, MMSI number, vessel name, vessel type, tonnage, cargo type(s), cargo capacity [0021] … The ship data are then integrated with various other relevant data sets 208 such as vessel cargo capacity, cargo type, amount of cargo, previous ports of call, port and terminal data, commodity prices).
One of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for consideration of changes in asset cargo capacity.

As per claim 5, although not explicitly taught by Mathai, Borgerson teaches: the first asset moving through geographic locations of the first set of geographic locations at different times ([0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). Ship location data may be gathered by satellite-based Automatic Identification System (AIS) receivers, land-based AIS receivers, ship-based AIS receivers, Inmarsat-C GMDSS positions, Global Positioning System (GPS) positions, Long Range Identification and Tracking (LRIT) systems, ship-based weather reporting, object-oriented analysis of high-resolution satellite images, ship location self-reporting, radar, other ship-based receivers, and market intelligence on vessel movements (e.g., oil tanker sightings by port agents), as well as methods hereafter invented. [0095] Embodiments of the invention can be used by marine insurers to ensure insured vessels or cargos are transiting in only approved geographies. Certain marine insurance policies, such as hull & machinery insurance, cargo insurance, and war risk insurance, have special provisions that require additional premiums to be paid if a vessel enters a certain geographical areas).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Borgerson with the motivation of monitoring moving assets.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the tracking of asset location over time.

As per claim 6, although not explicitly taught by Mathai, Borgerson teaches: the first asset being a transportation asset, including trailer, a train, a ship, loading equipment, or repair equipment ([0013] Attention is drawn to the terms "ship location data," "vessel data," "cargo data," "port data," "weather data," and "market data." Ship location data include, but are not limited to, International Maritime Organization (IMO) number, Maritime Mobile Service Identity (MMSI) number, vessel name, current latitude/longitude, heading, course, speed, and navigational status (e.g., anchored, underway). Ship location data may be gathered by satellite-based Automatic Identification System (AIS) receivers, land-based AIS receivers, ship-based AIS receivers, Inmarsat-C GMDSS positions, Global Positioning System (GPS) positions, Long Range Identification and Tracking (LRIT) systems, ship-based weather reporting, object-oriented analysis of high-resolution satellite images, ship location self-reporting, radar, other ship-based receivers, and market intelligence on vessel movements (e.g., oil tanker sightings by port agents), as well as methods hereafter invented. [0095] Embodiments of the invention can be used by marine insurers to ensure insured vessels or cargos are transiting in only approved geographies. Certain marine insurance policies, such as hull & machinery insurance, cargo insurance, and war risk insurance, have special provisions that require additional premiums to be paid if a vessel enters a certain geographical areas).
One of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risk associated with ship assets.

As per claim 8, Mathai teaches: the first asset occupying all geographic locations of the first set of geographic locations at once ([0008] …The insurer portfolio data may include insured dollar values for individual insured properties along with other insurance financial information or other metrics and the report may include display of the dollar values for each point affected by the weather data. [0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated [0060] Turning to FIG. 9, a view similar to FIG. 7 is depicted. However, it also includes the insurer portfolio insurance data for this segment of the map. As can be seen in layer control area 101, the portfolio location radio buttons for visible and label have been checked and in the map area 100, points are shown on the map where insured properties are located. As well, the map depicts the same polygons as depicted in FIG. 7. These polygons 131-139 (see FIG. 7) are in the same relative locations as the zoom for the map area 100 of FIG. 9, which is set at 161.04 kilometers (which is the same as in FIG. 7)).

As per claim 10, Mathai teaches: a first geographic feature of the plurality of geographic features being represented by multiple baseline geographic representations ([0059] …As shown in the map area 100 of FIG. 8, the insured value of each individual property location point located within the polygons 131-137 are depicted (as well as points outside of the polygons). Although not depicted in FIG. 7 or 8, a TIV for the points identified by the ANS 50 that are affected by this tornado can be displayed in a chart when selected by the user and the report is generated [0060] Turning to FIG. 9, a view similar to FIG. 7 is depicted. However, it also includes the insurer portfolio insurance data for this segment of the map. As can be seen in layer control area 101, the portfolio location radio buttons for visible and label have been checked and in the map area 100, points are shown on the map where insured properties are located. As well, the map depicts the same polygons as depicted in FIG. 7. These polygons 131-139 (see FIG. 7) are in the same relative locations as the zoom for the map area 100 of FIG. 9, which is set at 161.04 kilometers (which is the same as in FIG. 7); multiple polygons are displayed (multiple representations)).

As per claim 11, although not explicitly taught by Mathai, Borgerson teaches: the plurality of geographic features including public or private infrastructure or features of natural landscape ([0085] … The geographic areas of certain sea routes, such as the Suez Canal, the Panama Canal, the Malacca Straits, the Strait of Gibraltar, the Bosporus, the English Channel, the Cape of Good Hope, and Cape Horn are defined. This allows users to assess vessel/cargo flows through certain key transit points (e.g., the Suez Canal). [0103] Embodiments of the invention allow users to create customized alerts based on pre-defined geographic areas, such as ocean basins, market areas, transit points, and ports. These geographic areas have pre-defined parameters and users can select the geographic areas of interest  [0104] Embodiments of the invention allow users to create alerts based on customized geographic areas. Users can draw a polygon on a map that covers a specific geographic area, and then create customized alerts related to the geographic area designated by that polygon).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Borgerson with the motivation of monitoring assets flow through certain areas (Borgerson [0085].  Further, one of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the evaluation of risk against geographic features of an area.

As per claim 12, Mathai teaches: a second asset of the plurality of assets being associated with a second set of geographic locations in the area, the second set of geographic locations intersecting with the first set of geographic locations ([0061] FIGS. 10 and 11 depict hurricane Ernesto and the affected properties taken from insurer portfolio data. FIG. 10 is the graphical representation of the report depicting polygons 120c, representative of hurricane Ernesto, and FIG. 11 is the same report including portfolio data points as visible. The chart 102 depicts the threshold value information selected by the user/insurer from the portal website 35 that was used by the system 1 to generate the reports as depicted in FIGS. 10 and 11. The chart 102 in the first column 111 depicts the Tropical Storm Name Forecast Warning Data and the second column 112 depicts the Tropical Issue Date Forecast Warning data for Ernesto on Sep. 1, 2006, at 0300 hours (3:00 am). This data correlates with the polygon 120c which shows the approximate outline of the hurricane area at the specified time. The polygon 120d depicts the hurricane the same day but at 0900 hours (9:00 am). Thus, the map area 100 depicts the hurricane's change in location over a 6 hour period. The third column 113 depicts the Tropical Event Date Forecast Warning Data for these time periods).

As per claim 13, although not explicitly taught by Mathai, Borgerson teaches: the determining comprising assigning a larger weight to the asset value of the first asset when a current geographic location of the first asset is associated with a later date than another geographic location of the first set of geographic locations ([0101] … X million barrels of crude oil has been diverted or delayed by a navigational hazard or obstruction in a key transit point (e.g., the Suez Canal) [0095] Embodiments of the invention can be used by marine insurers to ensure insured vessels or cargos are transiting in only approved geographies. Certain marine insurance policies, such as hull & machinery insurance, cargo insurance, and war risk insurance, have special provisions that require additional premiums to be paid if a vessel enters a certain geographical areas. For example, the Joint War Committee of Lloyd's Market Association and the International Underwriting Association of London issues a list of risk areas on its website).
One of ordinary skill in the art would have recognized that applying the teachings of Borgerson to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for monitoring risk associated with asset delays.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.
 
As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 13, above; therefore, the same rejection applies.

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0214023 (Mathai); in view of US 2011/0215948 (Borgerson); in view of US 2006/0169775 (Gray); in view of Official Notice.

As per claim 4, although not explicitly taught by Mathai, Gray teaches: the first asset being a rail switching yard, the asset value of the first asset at a time being dependent on how many [trains/items] are stored by the rail switching yard at the time ([0003] …evaluate cost of on-hand inventory for purposes of inventory management. [0004] …Additionally, physical inventory may be taken, for example, by a store employee identifying inventory items. In this instance, the employee takes an accounting of items in inventory to provide an indication of inventory numbers. With the item costs, an inventory cost can be associated with the inventory calculated or identified).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Gray with the motivation of XXXXX.  Further, one of ordinary skill in the art would have recognized that applying the teachings of Gray to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for XXXX.

Although Mathai does not explicitly disclose: the first asset being a rail switching yard and trains are stored by the rail switching yard, Official notice is taken that rail switching yard assets and storing trains in rail yards were old and well known at the time of invention. At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of the Official Notice with the motivation of assessing risk associated with a rail switching yard environment. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow consideration of rail switch yard and train assets.

As per claim 9, although Mathai does not explicitly disclose: the first asset being a railroad system, Official notice is taken that assets such as railroad systems were old and well known at the time of invention. At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of the Official Notice with the motivation of assessing risk associated with a railroads. Further, one of ordinary skill in the art would have recognized that applying the teachings of the Official Notice to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow consideration of railroad assets when evaluating asset risks.

Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0214023 (Mathai); in view of US 2011/0215948 (Borgerson); in view of US 2012/0059684 (Hampapur).

As per claim 7, although not explicitly taught by Mathai, Hampapur teaches: the first exposure value being determined for the first asset based on a length of time taken to move from a first geographic location of the first set of geographic locations to a second geographic location of the first set of geographic locations ([0036] According to an embodiment of the present disclosure, asset failure risks can be estimated and understood given external factors and spatio-temporal correlations such as which assets tend to fail, when to inspect and replace assets, etc. [0037] …At block 200, a failure risk estimation and prediction module takes various inputs, including operational attributes/factors (201), environmental attributes (202), infrastructure network relationships (203), asset condition assessment (204), failure history (205), spatial coordinates (206) and asset attributes (207). Replacement cost estimations (208) and maintenance cost estimations (209) may be determined based on the failure risks. Further, the maintenance cost estimations (209) may take additional inputs, such as failure impact (210) and identify backup asset (211). [0040] …assigns different risk levels to each of the fire hydrants, for example, high risk and low risk. An inspection schedule is determined based on the risk assignment so that high risk fire hydrants are given priority in an inspection schedule while taking into consideration constraints such as distance traveled (e.g., carbon footprint of the schedule) and overall cost. That is, routing of the inspection schedule is risk-based, and further considers additional factors to arrive at a weighted traveling salesman problem.).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mathai with the aforementioned teachings of Hampapur with the motivation of considering spatio-temporal factors when assessing risks (Hampapur [0036]).  Further, one of ordinary skill in the art would have recognized that applying the teachings of Hampapur to the system of Mathai would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for travel time to be considered when assessing asset risk.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683